POLEN, J.,
dissenting.
I respectfully dissent, as I believe the use of the word “funding” in the context of the 2004 constitutional amendment is not ambiguous. The trial court correctly determined that cities, counties, and municipalities are required to pay the statutory “filing fees,” and that payment of such fees does not constitute “funding” of the clerk’s office’s constitutional functions. (Indeed, with the exception of appellant City of Hollywood, where a branch courthouse is located, it is difficult to perceive how appellants ever were involved in funding the Broward County judicial system.) If appellants’ argument is taken to an illogical extreme, every litigant, governmental or private, could argue it should not have to pay filing fees because the 2004 constitutional amendment requires state funding. I would affirm.